402 U.S. 689 (1971)
DEWEY
v.
REYNOLDS METALS CO.
No. 835.
Supreme Court of United States.
Argued April 20-21, 1971.
Decided June 1, 1971
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.
Donald F. Oosterhouse argued the cause and filed a brief for petitioner.
William A. Coughlin, Jr., argued the cause for respondent. With him on the brief was Fred R. Edney.
Deputy Solicitor General Wallace argued the cause for the United States as amicus curiae urging reversal. With him on the brief were Solicitor General Griswold, Assistant Attorney General Leonard, David L. Rose, Stanley P. Hebert, Julia P. Cooper, and George H. Darden.
Briefs of amici curiae urging reversal were filed by Nathan Lewin, Samuel Rabinove, and Sol Rabkin for the National Jewish Commission on Law and Public Affairs et al., and by Paul S. Berger, Joseph B. Robison, and Beverly Coleman for the American Jewish Congress.
Milton A. Smith and Jay S. Siegel filed a brief for the Chamber of Commerce of the United States as amicus curiae urging affirmance.
PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE HARLAN took no part in the consideration or decision of this case.